Exhibit 10.2
Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 1
SEVENTH AMENDMENT
TO
HISTORIC LEASE
(HL-SAFR001-98)
     THIS SEVENTH AMENDMENT TO HISTORIC LEASE (HL-SAFR001-98) (“Seventh
Amendment”) is made and entered into effective as of 12:00 (noon) Pacific
Standard Time February 6, 2001, by and between the United States Department of
the Interior, National Park Service acting through the Regional Director,
Pacific West Region, an agency of the United States of America (“Lessor”) and
Maritime Hotel Associates, L.P., a California limited partnership whose General
Partner is Hyde Street Hospitality, Inc a wholly-owned subsidiary of the Kimpton
Hotel & Restaurant Group, Inc, a California corporation (“Lessee”).
RECITALS
     This Seventh Amendment is entered upon the basis of the following facts,
understandings and intentions of the parties.
     WHEREAS, Lessor and Lessee entered into that certain Historic Lease
(HL-SAFR001-98), effective as of October 16, 2000 (the “Original Lease”), as
amended by that certain First Amendment to Historic Lease (HL-SAFR001-98)
effective as of January 16, 2001 (the “First Amendment”), that certain Second
Amendment to Historic Lease (HL-SAFR001-98) effective as of January 18, 2001
(the “Second Amendment”), that certain Third Amendment to Historic Lease
(HL-SAFR001-98) effective as of January 22, 2001 (the “Third Amendment”), that
certain Fourth Amendment to Historic Lease (HL-SAFR001-98) effective as of
January 24, 2001 (the “Fourth Amendment”), that certain Fifth Amendment to
Historic Lease (HL-SAFR001-98) effective as of January 29, 2001 (the “Fifth
Amendment”), and that certain Sixth Amendment to Historic Lease (HL-SAFR001-98)
effective as of February 1, 2001 (the “Sixth Amendment”), which shall be amended
by this Seventh Amendment. This Seventh Amendment, together with the Original
Lease, as amended by the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth Amendment, and the Sixth Amendment,
hereinafter shall be referred to collectively as the “Lease;”
     WHEREAS, Lessor, in response to Lessee’s request for an extension of the
Due Diligence Period for certain matters, Lessor has agreed to certain
extensions as set
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 2
forth below.
     WHEREAS, the consistency determination process with the San Francisco Bay
Conservation and Development Commission (“BCDC”) has not yet been completed;
     WHEREAS, Lessor and Lessee desire to amend the Lease in the manner set
forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the terms, conditions and covenants set
forth below and other good and valuable consideration, the parties hereto agree
as follows:
     1. The capitalized terms not otherwise defined herein shall have the
meanings given in the Original Lease, First Amendment, Second Amendment, Third
Amendment, Fourth Amendment, Fifth Amendment, and Sixth Amendment.
     2. Section 3.2 is hereby amended to: insert “(a)” at the beginning of the
first paragraph; and provide for an extension of the Due Diligence Period to
February 28, 2001.
     3. Section 3.2 is hereby further amended to add the following:
(b) The Due Diligence Period shall be further extended beyond February 28, 2001
solely for the limited purpose of addressing the final decision by San Francisco
Bay Conservation and Development Commission (“BCDC”) on Lessor’s consistency
determination and request for letter of agreement (“Determination Request”).
Such period of extension beyond February 28, 2001 (“Extended Due Diligence
Period”) shall be as set forth below. Lessor and Lessee acknowledge that BCDC
does not have the authority under 15 C.F.R. Part 930 (2000) to conditionally
approve a Determination Request, and instead must either approve or disapprove
it.
(c) On January 25, 2001, Lessor submitted the Determination Request to BCDC.
Lessee and Lessor shall cooperate to expedite and facilitate processing of the
Determination Request. Pursuant to 15 C.F.R. Section 930.41 (2000), inaction by
BCDC at the end of forty-five (45) days (or sixty
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 3
(60) days if extended) from the date of Lessor’s submission of its Determination
Request is deemed approval. Therefore, the Determination Request is deemed
approved if BCDC has not acted on it by March 11, 2001, or by March 26, 2001, if
an extension is requested by BCDC pursuant to 15 C.F.R. Section 930.41 (2000),
(the “Required Response Date”). In the event that Lessor grants any extensions
to the Required Response Date to BCDC beyond March 26, 2001, the Extended Due
Diligence Period shall be extended for a commensurate period, the Required
Response Date shall refer to such extended date, and the Determination Request
shall be deemed approved as provided in 15 C.F.R. Section 930.41 (2000) if BCDC
has not acted by such extended date. If BCDC has approved the Determination
Request on or before the Required Response Date, the Extended Due Diligence
Period shall terminate the day after the date of approval by BCDC.
(d) Lessee’s right to terminate this Lease under the procedures and requirements
set forth in this Section 3.2 during the Extended Due Diligence Period is
limited to: (i) the issuance by BCDC of its written disapproval of the
Determination Request (A) without alternative measures, or (B) with a request
for additional information from Lessor; or (ii) the issuance by BCDC of its
written disapproval of the Determination Request which includes alternative
measures which, if implemented, would (A) materially increase the costs to
Lessee of performing its obligations under this Lease, (B) result in an
imposition that is not commercially reasonable, or (C) materially adversely
affect Lessee’s use of any portion of the Premises (individually and
collectively, “Unacceptable Measures”).
(e) If BCDC disapproves the Determination Request without suggesting alternative
measures or without requesting additional information from Lessor, Lessee shall
have five (5) business days from the date of the BCDC disapproval to terminate
this Lease pursuant to this Section 3.2. Alternatively, within five (5) business
days from the date of the BCDC disapproval, Lessee may request in writing an
extension of the Due Diligence Period from Lessor, and the Due Diligence Period
shall be extended pursuant to the terms set forth in Section 3.2(g) for an
additional thirty (30) days after the date of the BCDC action (the “Final
Extended Due Diligence Period”) so that Lessor and BCDC may confer and attempt
to resolve any disagreement.
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 4
(f) If BCDC disapproves the Determination Request and suggests alternative
measures on or before the Required Response Date, then Lessee shall be permitted
a five (5) business day period after the date of the disapproval to determine
whether the disapproval includes Unacceptable Measures. If Lessee determines
that it does not include Unacceptable Measures, then it shall so notify Lessor
in writing within the five (5) business day period that it consents to the
alternative measures, and the Extended Due Diligence Period shall be terminated
at the end of the five (5) business day period. If Lessee determines that the
BCDC disapproval includes Unacceptable Measures it may elect to: (i) terminate
immediately and shall do so by providing written notice to the Lessor no later
than the end of the five (5) business day period; or (ii) notify Lessor in
writing during the five (5) business day period that it has reasonably
determined that the BCDC measures include Unacceptable Measures (the
“Unacceptable Measure Notice”).
(g) If Lessee elects to: (i) request an extension from Lessor pursuant to
Section 3.2(e) above; (ii) deliver the Unacceptable Measure Notice to Lessor
pursuant to Section 3.2(f)(ii) above; or (iii) if BCDC disapproves the
Determination Request without alternative measures but requests additional
information from Lessor prior to the Required Response Date, then the Extended
Due Diligence Period shall be extended for up to an additional thirty (30) days
after the date of the BCDC action as the Final Extended Due Diligence Period so
that Lessor and BCDC may confer and attempt to resolve any disagreement between
them or submit the supplemental information requested by BCDC. In consideration
of the Final Extended Due Diligence Period, Lessee shall advance incrementally
to Lessor funds sufficient to cover Lessor’s out-of-pocket costs for the design
of the museum space as are reasonably required to keep pace with Lessee’s design
and construction schedule, which total amount shall not exceed Two Hundred Sixty
Thousand Dollars ($260,000.00). This amount shall be offset against the one-time
payment payable to Lessor pursuant to Section 5.3.2 of the Lease. The Final
Extended Due Diligence Period shall terminate: (w) upon written approval by
BCDC; (x) at the end of the Final Extended Due Diligence Period; (y) upon
receipt by Lessee of written notice from Lessor that negotiations have been
terminated without resolution; or (z) in the event that resolution has been
reached, five (5)
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 5
days after Lessee has received notice of the proposed resolution, whichever date
is earliest.
(h) If BCDC disapproves the Determination Request, or disapproves the
Determination Request with alternative measures that Lessee has found to be
Unacceptable Measures or has requested additional information and the Extended
Due Diligence Period has been extended through the Final Extended Due Diligence
Period, then Lessor, during the Final Extended Due Diligence Period, may elect
to: (i) continue discussions with BCDC; (ii) resubmit the Determination Request
with the additional information requested by BCDC (“Resubmission”); or
(iii) pursue mediation under 15 C.F.R. Part 930 (2000). If Lessor so elects, it
shall notify Lessee in writing prior to the end of the Final Extended Due
Diligence Period, and Lessee shall be entitled to extend the Final Extended Due
Diligence Period to: (w) five (5) business days after written approval or
disapproval by BCDC on the Resubmission; (x) five (5) business days after
receipt by Lessee of written notice from Lessor that the negotiations and/or
mediation have been terminated without resolution; (y) in the event that a
resolution has been reached, five (5) days after Lessee has received notice of
the proposed resolution; or (z) by no later than June 1, 2001, whichever is the
earliest date.
     4. Exhibit G, Schedule of Performance, is hereby deleted in its entirety
and replaced with Exhibit G-1, Schedule of Performance attached hereto. All
references to Exhibit G in the Lease shall mean Exhibit G-1.
     5. Upon execution of this Seventh Amendment, Lessee shall pay to Lessor Two
Hundred and Twenty Thousand Dollars ($220,000) as follows:
          a. A nonrefundable advance payment of a portion of the one-time
payment payable to Lessor pursuant to Section 5.3.2 of the Lease in the amount
of One Hundred Seventy Thousand Dollars ($170,000); and
          b. A nonrefundable advance payment of a portion of the second payment
for the Design and Construction Monitor in the amount of Fifty Thousand Dollars
($50,000).
     6. The third nonrefundable payment for the Design and Construction Monitor
shall be increased to One Hundred Thirty Thousand Dollars ($130,000) and shall
be
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 6
paid in accordance with Exhibit G-1, Schedule of Performance, Line Item #27.
     7. Section 12.1 of the Lease is hereby amended to add the following
sentence:
Lessee’s obligation to pay the costs and fees of the Design and Construction
Monitor shall not exceed an aggregate of Three Hundred and Fifty Thousand
dollars ($350,000), which shall be paid in accordance with Exhibit G-1, Schedule
of Performance.
     8. Lessor shall permit Lessee to perform Soft Demolition (as defined below)
prior to closing on any financing necessary for the construction of Initial
Lessee Improvements provided Lessee obtains Lessor’s prior written approval of
such Soft Demolition, which approval Lessor shall not unreasonably withhold or
delay provided Lessee submits complete plans for such Soft Demolition to permit
Lessor’s timely review. Soft Demolition shall mean interior demolition which
does not affect the integrity of the building, including, without limitation,
structural and weatherproofing elements and Historic Elements, such as removal
of non-structural wall partitions or ceiling panels, or carpeting. Lessee, at
its sole cost and expense, shall comply with all Applicable Laws in the
performance of such Soft Demolition, and shall remove all materials demolished
as part of such Soft Demolition and shall dispose of such materials in
compliance with all Applicable Laws. Except as expressly provided herein, all
provisions of the Lease applicable to Lessee’s construction of Initial Lessee
Improvements, including insurance and liability provisions, shall also apply to
Soft Demolition.
     9. Section 28.4.1 of the Lease is hereby deleted in its entirety and
replaced with the following:

  28.4.1   Except for Leasehold Mortgages permitted without Lessor’s permission
pursuant to Section 28.6, at no time may the total of all Leasehold Mortgages on
the Premises, as of the date that the latest Leasehold Mortgage is granted,
exceed eighty percent (80%) of the total value of the Premises as estimated by
the appraiser for the latest Leasehold Mortgagee at or about such time.
Conversely, subject to the other provisions of this Article 28, Lessee shall
have the right to enter into Leasehold Mortgages that at any one time in the
aggregate do not exceed eighty percent (80%) of the total value of the Premises
as estimated by the appraiser for the latest Leasehold Mortgagee at or about
such time.

***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 7

      For purposes herein, the appraiser shall be a current member in good
standing of either the American Society of Appraisers (“ASA”) or the Appraisal
Institute (“MAI”), and shall also be a member of either the Counselors of Real
Estate (“CRE”) or the International Society of Hospitality Consultants (“ISHC”),
or their successor organizations. Promptly upon demand, Lessee shall cause a
complete copy of such appraisal, together with all supporting documentation, to
Lessor for determination of compliance with the terms and conditions of this
Lease. Lessee shall bear all costs of any such appraisal.

     10. Section 28.13.2 of the Lease is hereby deleted in its entirety and
replaced with the following:

  28.13.2   (a) Anything herein contained to the contrary notwithstanding, upon
the occurrence of an Event of Default, other than an Event of Default due to a
default in the payment of money or other default reasonably susceptible of being
cured prior to Leasehold Mortgagee obtaining possession, Lessor shall take no
action to effect a termination of this Lease if, within thirty (30) days after
notice of such Event of Default is given to each Leasehold Mortgagee, a
Leasehold Mortgagee shall have (i) obtained possession of the Premises
(including possession by a receiver), or (ii) notified Lessor of its intention
to institute foreclosure proceedings or otherwise acquire Lessee’s interest
under this Lease, and thereafter promptly commences and prosecutes such
proceedings with diligence and dispatch (subject to Force Majeure and delays
caused by bankruptcy or insolvency proceedings).         (b) Upon such a
foreclosure or other acquisition of Lessee’s interest under this Lease, Lessor
agrees to approve as Lessee hereunder pursuant to 36 C.F.R. Section 18.10(d)
(2000), the (i) Leasehold Mortgagee, or (ii) any other foreclosure or trustee
sale purchaser or grantee of any deed in lieu; provided such acquirer of
Lessee’s interest under this Lease is a Qualified Transferee (as defined below).
        (c) A “Qualified Transferee” shall mean a person or entity that
(i) satisfies the criteria provided in Section 27.3(b) above, (ii) is not an
Excluded Contractor, nor has entered into an Operating Agreement (as defined in
Section 28.13.2(k) below) with an Approved Operator that is an Excluded
Contractor; (iii) agrees in a written agreement to be bound by all

***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 8
the terms and conditions of this Lease and assume Lessee’s obligations hereunder
arising or accruing from and after the date of its acquisition of Lessee’s
interest under this Lease (collectively the foregoing contained in this
Section 28.13.2(c)(iii), the “Assumption Agreement”); and (iv) receives a
written determination by Lessor approving such potential acquirer of Lessee’s
interest under this Lease as having satisfied the requirements of Section
28.13.2(c)(i), (ii) and (iii) prior to such acquisition of Lessee’s interest.
(d) A Leasehold Mortgagee anticipating acquisition of Lessee’s interest under
this Lease by foreclosure or otherwise, and any potential foreclosure or trustee
sale purchaser or potential grantee of any deed in lieu may request Lessor’s
approval of such party as a Qualified Transferee prior to such acquisition,
purchase or receipt, which determination shall be made within fifteen
(15) business days of Lessor’s receipt of complete documentation supporting such
written request.
(e) Notwithstanding anything to the contrary in the foregoing, Lessor shall
recognize as Lessee a Leasehold Mortgagee, its designee or nominee (other than
Lessee) that acquires Lessee’s interest under this Lease through foreclosure,
deed in lieu, or otherwise for a period of sixty (60) days following such
acquisition of Lessee’s interest under this Lease during which time, Leasehold
Mortgagee, its designee or nominee (other than Lessee) shall (i) assign Lessee’s
interest under this Lease pursuant to Section 28.14, (ii) (A) enter into an
Operating Agreement (as defined in Section 28.13.2(k) below) with a person or
entity that has all of the qualifications of an Approved Operator set forth in
Sections 27.3 and 28.13.2 of this Lease, as reasonably determined by Lessor, and
which is not an Excluded Contractor, and (B) deliver to Lessor an executed
counterpart of an Assumption Agreement; or (iii) deliver to Lessor an executed
counterpart of an Assumption Agreement. Notwithstanding any requirement for an
Assumption Agreement and anything to the contrary in Section 28.13.2(g) below,
the provisions of Section 32.6.1 pertaining to a Leasehold Mortgagee shall apply
to a Leasehold Mortgagee, its nominee or designee (other than Lessee) for the
period of its possession of Lessee’s interest under the Lease pursuant to this
Section 28.13.2(e) until its assignment of Lessee’s interest pursuant to
Section 28.13.2(e)(i) above, or its assumption of Lessee’s obligations pursuant
to Sections 28.13.2(e)(ii) or (iii) above, upon either of which events the
provisions of
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 9
Section 32.6.1 pertaining to Lessee shall apply to such Leasehold Mortgagee or
its assignee, as applicable. A Leasehold Mortgagee, its nominee or designee
(other than Lessee) assuming Lessee’s obligations pursuant to
Sections 28.13.2(e)(ii) or (iii) may subsequently assign its interest in the
Lease in accordance with Section 28.14.
(f) A Leasehold Mortgagee may exercise its rights under this Section 28.13.2
through a nominee or designee (other than Lessee) which shall be treated for all
purposes under this Section 28.13.2 as though it were a Leasehold Mortgagee,
provided that such nominee or designee is a wholly owned subsidiary of Leasehold
Mortgagee (directly or indirectly) and is not Lessee; and provided, further,
that no Leasehold Mortgagee shall acquire title to this Lease through a nominee
or designee which is an Excluded Contractor.
(g) Subject to Section 28.13.2(e) above, any successor lessee, including,
without limitation, a Qualified Transferee, shall enter into an Assumption
Agreement. If an Assumption Agreement has an effective date during the period of
construction of the Initial Lessee Improvements, then such Assumption Agreement
shall be further subject to potential time extensions provided under
Section 28.13.2(j)(ii) or (iii) to the extent applicable. Additionally, a
successor lessee approved pursuant to (i) Section 28.13.2(c) as a Qualified
Transferee with an Operating Agreement (as defined in Section 28.13.2(k) below)
with a person or entity that has all of the qualifications of an Approved
Operator set forth in Sections 27.3 and 28.13.2 of this Lease, as reasonably
determined by Lessor, and which is not an Excluded Contractor; or
(ii) Section 28.13(e)(ii) shall maintain an Operating Agreement (as defined in
Section 28.13.2(k) below) with an Approved Operator for the Term of this Lease.
Any approval by Lessor as required by Section 28.13.2 shall apply only to the
specific transaction thereby authorized and shall not relieve Lessee from any
requirement of obtaining the prior written consent of Lessor, if required under
this Lease, to any further sale, assignment, transfer described in this Section,
including any change in an Approved Operator or Qualified Transferee.
(h) A Leasehold Mortgagee, upon acquiring Lessee’s interest under this Lease,
shall be required promptly to cure all other defaults then reasonably
susceptible of being cured by such Leasehold Mortgagee.
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 10
(i) Notwithstanding anything to the contrary in the foregoing, the following
provisions of this Section 28.13.2(i) are intended to apply to a Leasehold
Mortgagee that obtains possession of the Premises and intends to institute
foreclosure proceedings or otherwise acquire Lessee’s interest under this Lease
pursuant to Section 28.13.2(a) above and shall not apply to a Leasehold
Mortgagee that has acquired Lessee’s interest under this Lease through
foreclosure, deed in lieu or otherwise: (i) no Leasehold Mortgagee shall be
obligated to continue possession or to continue foreclosure proceedings; (ii)
nothing herein contained shall preclude Lessor, subject to the provisions of
this Section, from exercising any rights or remedies under this Lease (other
than a termination of this Lease to the extent otherwise permitted hereunder)
with respect to any other Event of Default by Lessee during the pendency of such
foreclosure proceedings; and (iii) such Leasehold Mortgagee shall agree with
Lessor in writing to comply during the period Lessor forebears from terminating
this Lease with such of the terms, conditions and covenants of this Lease as are
reasonably susceptible of being complied with by such Leasehold Mortgagee.
Notwithstanding anything to the contrary, including an agreement by Leasehold
Mortgagee given under clause (iii) of the preceding sentence, Leasehold
Mortgagee shall have the right at any time to notify Lessor that it has
relinquished possession of the Premises, or that it will not institute
foreclosure proceedings or, if such foreclosure proceedings have commenced, that
it has discontinued them, and, in such event, the Leasehold Mortgagee shall have
no further liability under such agreement from and after the date it delivers
such notice to Lessor, and, thereupon, Lessor shall be entitled to seek the
termination of this Lease as otherwise herein provided. Upon any such
termination, the provisions of this Section 28.13.3 shall apply.
(j) The following provisions shall apply during the period of construction of
the Initial Lessee Improvements:

  (i)   Subject to Section 28.13.2(e)(ii) and (iii), if the default of Lessee is
with respect to construction of the Initial Lessee Improvements, nothing
contained in this Section 28.13.2 or in any other Section or provision of this
Lease shall be deemed to require, permit or authorize the Leasehold Mortgagee,
either before or after foreclosure or action in lieu thereof, to undertake or
continue the construction or

***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 11

      completion of the Initial Lessee Improvements beyond the extent necessary
to conserve or protect the Initial Lessee Improvements or construction already
made, without first (in its sole discretion) having expressly assumed Lessee’s
obligation to Lessor by written agreement reasonably satisfactory to Lessor, to
complete, in the manner provided in this Lease, the Initial Lessee Improvements
on the Premises or the part thereof to which the lien or title of such Leasehold
Mortgagee relates, and submitted evidence satisfactory to Lessor that it has the
qualifications and financial responsibility necessary to perform such
obligation.     (ii)   Upon assuming Lessee’s obligations under this Lease
pursuant to Sections 28.13.2(e)(ii) or (iii) or Section 28.13.2(j)(i) above, the
Leasehold Mortgagee shall be required only to exercise due diligence in
completion of the construction of the Initial Lessee Improvements but shall not
be required to complete construction of the Initial Lessee Improvements within
the dates set forth in Section 15 of this Lease.     (iii)   Any transferee of a
Leasehold Mortgagee or any purchaser at a foreclosure sale or other acquirer of
Lessee’s interest under this Lease pursuant to this Section 28.13.2 or
Section 28.14 other than a Leasehold Mortgagee shall be obligated to complete
the Initial Lessee Improvements and exercise due diligence in the completion of
the construction thereof, but shall not be required to complete construction of
the Initial Lessee Improvements within the dates set forth in Section 15 of this
Lease.     (iv)   Any assuming Leasehold Mortgagee or transferee properly
completing such Initial Lessee Improvements shall be entitled, upon written
request made to Lessor, to a Certificate of Occupancy from Lessor with respect
to such Initial Lessee Improvements to the same extent and in the same manner as
Lessee would have been entitled had Lessee not defaulted.

***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 12
(k) For purposes under this Lease “Operating Agreement” shall mean a written
contract for development and/or operation and management of the Premises in
accordance with the terms and provisions of this Lease. Lessee (or any successor
Lessee) shall ensure that any Operating Agreement entered into pursuant to this
Lease requires the Premises to be developed and/or operated and managed in
accordance with the terms of this Lease.
     11. The following are technical corrections to the Lease:
          a. The designations HL-SAFR001-98 and HL-SAF001-99 in the Lease are
hereby corrected and replaced by “HL-SAFR001-00”.
          b. Section 1.29 is hereby revised to delete the word “in” between “end
of” and “Section 1.8”.
          c. Section 5.5.1.2.1 is hereby revised to change the phrase
“Adjustment Date” to “adjustment date”.
     12. This Seventh Amendment may be executed in counterparts, each of which
shall constitute an original, and all of which together shall constitute one and
the same instrument.
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Seventh Amendment
Haslett Warehouse
HL-SAFR001-98
Page 13
     13. Except as otherwise expressly modified by the terms of this Seventh
Amendment, the Lease remains unchanged and in full force and effect.
     IN WITNESS WHEREOF, the Regional Director of the Pacific West Region of the
National Park Service, acting on behalf of the United States, in the exercise of
the delegated authority from the Secretary, as Lessor, and Lessee have executed
this Seventh Amendment by proper persons thereunto duly authorized as of the
date first above written.

                          MARITIME HOTEL ASSOCIATES, L.P.,       NATIONAL PARK
SERVICE     a California limited partnership                
 
                        By:   Hyde Street Hospitality, Inc.                    
a California corporation                
 
                        Its:   General Partner                
 
                       
 
  By:   /s/ J. Kirke Wrench
 
      By:   /s/ John J. Reynolds
 
   
 
  Name:   J. Kirke Wrench       Name:   John J. Reynolds    
 
  Title:   CFO       Title:   Regional Director,    
 
                  Pacific West Region    

***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 